Name: Commission Implementing Regulation (EU) NoÃ 731/2013 of 29Ã July 2013 amending for the 197th time Council Regulation (EC) NoÃ 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with the Al Qaida network
 Type: Implementing Regulation
 Subject Matter: international affairs;  politics and public safety
 Date Published: nan

 30.7.2013 EN Official Journal of the European Union L 203/10 COMMISSION IMPLEMENTING REGULATION (EU) No 731/2013 of 29 July 2013 amending for the 197th time Council Regulation (EC) No 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with the Al Qaida network THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 881/2002 of 27 May 2002 imposing certain specific restrictive measures directed against certain persons and entities associated with the Al-Qaida network, (1) and in particular Article 7(1)(a) and 7a(5) thereof, Whereas: (1) Annex I to Regulation (EC) No 881/2002 lists the persons, groups and entities covered by the freezing of funds and economic resources under that Regulation. (2) On 22 July 2013 the Sanctions Committee of the United Nations Security Council (UNSC) decided to remove one natural person from its list of persons, groups and entities to whom the freezing of funds and economic resources should apply after considering a de-listing request submitted by this person and the Comprehensive Report of the Ombudsperson established pursuant to United Nations Security Council Resolution 1904(2009). Furthermore, on 19 July 2013, the Sanctions Committee of the UNSC decided to amend one entry on the list. (3) Annex I to Regulation (EC) No 881/2002 should therefore be updated accordingly, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EC) No 881/2002 is amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 July 2013. For the Commission, On behalf of the President, Head of the Service for Foreign Policy Instruments (1) OJ L 139, 29.5.2002, p. 9. ANNEX Annex I to Regulation (EC) No 881/2002 is amended as follows: (1) The following entry under the heading Natural persons is deleted: Muhammad Abdallah Salih Sughayr (alias (a) Muhammad Abdallah Salih Al- Sughayir, (b) Muhammad Abdallah Salih Al-Sughaier, (c) Muhammad Abdallah Salih Al-Sughayer, (d) Mohd Al-Saghir, (e) Muhammad Al- Sugayer, (f) Muhammad Abdallah Salih Al-Sughair, (g) Muhammad Abdallah Salih Al-Sugair, (h) Muhammad Abdallah Salih Al-Suqayr, (i) Mohammad Abdullah S Ssughayer, (j) Abu Bakr, (k) Abu Abdullah. Date of birth: 20.8.1972. Place of birth: Al-Karawiya, Oneiza, Saudi Arabia. Passport No: E864131 (Saudi Arabian, issued on 30.12.2001, expired on 6.11.2006). Nationality: Saudi Arabian. Other information: Involved in the financing of, arms supply to, recruitment for and otherwise provided assistance to the Abu Sayyaf Group. Date of designation referred to in Article 2a (4) (b): 9.10.2007. (2) The entry Omar Mahmoud Uthman (alias (a) Al-Samman Uthman, (b) Umar Uthman, (c) Omar Mohammed Othman, (d) Abu Qatada Al- Filistini, (e) Abu Umr Takfiri, (f) Abu Omar Abu Umar, (g) Abu Umar Umar (e) Abu Ismail). Date of birth: (a) 30.12.1960, (b) 13.12.1960. Place of Birth: Bethlehem, West Bank, Palestinian Territories. Nationality: Jordanian. Address: United Kingdom (since 1993). Other information: Detained in the United Kingdom between October 2002 and March 2005 and between August 2005 and June 2008. In custody in the United Kingdom since December 2008 (as at March 2009). Date of designation referred to in Article 2a(4)(b): 17.10.2001. under the heading Natural persons shall be replaced by the following: Omar Mahmoud Uthman (alias (a) Al-Samman Uthman, (b) Umar Uthman, (c) Omar Mohammed Othman, (d) Abu Qatada Al-Filistini, (e) Abu Umr Takfiri, (f) Abu Omar Abu Umar, (g) Abu Umar Umar, (h) Abu Ismail). Date of birth: (a) 30.12.1960, (b) 13.12.1960. Place of Birth: Bethlehem, West Bank, Palestinian Territories. Nationality: Jordanian. Address: Jordan (since July 2013). Date of designation referred to in Article 2a(4)(b): 17.10.2001.